Citation Nr: 1205897	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-30 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a visual impairment.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1951 to April 1955.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in pertinent part, denied the Veteran's claim for service connection for a visual impairment.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In June 2011, the Veteran testified before the undersigned at a RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

A VA eye examination was conducted in October 2008.  Following an examination, a variety of disabilities were found, including legal blindness and right eye mild nonproliferative diabetic retinopathy.  No opinion regarding the etiology of these disabilities was provided.  The Board notes that the October 2008 examiner wrote that a review of the Veteran's claims file had been conducted and that there were "no eye examinations or health examinations during service."  However, an August 2008 Memorandum contained a formal finding on the unavailability of federal records as the Veteran's service treatment records were apparently lost by the RO.  It is unclear whether the examiner knew that the Veteran's service treatment records have been lost and may have been based upon an inaccurate factual premise, namely the absence of documented in-service treatment.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  It is therefore unlikely that the October 2008 VA examination would survive judicial scrutiny.  A new VA examination is required to determine the nature and etiology of the Veteran's claimed visual impairments.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA eye examination to determine the nature and etiology of any eye disabilities found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disorder of either eye?  If so, please specify the diagnosis or diagnoses for each affected eye.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the eyes had its onset during the Veteran's period of active duty service from April 1951 to April 1955; or, was any such disorder caused by any incident or event that occurred during his period of service?  

The examiner should specifically address the Veteran's contention that he temporarily lost his sight after the removal of his wisdom teeth during service.  For purposes of this opinion, the examiner should presume that the Veteran did undergo the claimed dental surgery during service.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



